Citation Nr: 0823142	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the right upper chest, to include as a result of 
exposure to ionizing radiation.

2.  Entitlement to service connection for residuals of flash 
burns of the neck and upper chest, not including findings of 
basal cell carcinoma of the right upper chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied entitlement to service 
connection for basal cell carcinoma of the right upper chest, 
to include as a result of exposure to ionizing radiation. 

The issue of entitlement to service connection for flash 
burns of the neck and upper chest is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence of record reflects that the 
veteran had exposure to ionizing radiation during service.

3.  In March 2005, VA Chief Public Health and Environmental 
Hazards Officer, S.H.M., M.D., opined that it was unlikely 
that the veteran's basal cell carcinoma could be attributed 
to exposure to ionizing radiation in service.

4.  In March 2005, the Director of VA Compensation and 
Pension Service stated there was no reasonable possibility 
that the veteran's basal cell carcinoma was a result of 
exposure to ionizing radiation in service.

5.  Competent medical evidence does not show that skin cancer 
manifested in service or within one year of service 
discharge, and objective medical evidence does not establish 
that the currently diagnosed skin cancer disability is 
etiologically related to active service, including exposure 
to ionizing radiation or flash burns.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
service, nor may a malignant tumor be presumed, nor was it 
incurred in service as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection was received in March 2004.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in May 2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims as well as identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a statement of the case was issued in February 2006.   
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and all relevant VA and 
private treatment records pertaining to his claim condition 
have been obtained and associated with his claims file.  He 
has also been provided with a VA medical opinion to assess 
the current nature and etiology of his claimed skin 
disability.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists.

Service connection may also be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) do not include skin cancer.  See 38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" includes, for purpose of this section, 
skin cancer.  See 38 C.F.R. § 3.311(b)(2).  Section 
3.311(b)(5) requires that skin cancer become manifest five 
years or more after exposure.  See 38 C.F.R. § 
3.311(b)(5)(iv).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2006).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

The Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Direct service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from skin 
cancer as a result of events incurred his active service, 
including exposure to ionizing radiation or flash burns.

Service treatment records do not reflect any treatment for 
skin cancer.  Treatment notes dated in May 1969, January 
1973, and August 1975 noted findings of flash burns to the 
eyes.  The veteran's service treatment records included 
multiple Record of Occupational Exposure to Ionizing 
Radiation forms (DD Form 1141) as well as other records and 
examination reports which contained information pertaining to 
the veteran's ionizing radiation exposure and dosage amount 
in service.  An October 1987 Report of Exposure to Ionizing 
Radiation was furnished to the veteran upon the completion of 
his naval service detailing the places, dates, and doses of 
in-service radiation exposure.  The following extremities 
doses were recorded as:  

12 May 75 to 31 Dec 75: right arm - 03.881 REM (GAMMA) and 
left arm - 03.881 REM (GAMMA)

08 Oct 76 to 08 Oct 76:  hands - 00.062 REM (GAMMA)

A September 1994 Occupational Ionizing Radiation Exposure 
Report from the veteran's former employer, Knolls Atomic 
Power Laboratory, listed external monitoring results for 1993 
and noted that the veteran's total life dose equivalent to 
date as 5.610 REM.  Additional radiation exposure information 
was provided by Knolls Atomic Power Laboratory in August 2004 
and reflected the annual occupational radiation exposure 
history during the veteran's post service employment.  

Medical records from Knolls Atomic Power Laboratory reflect 
abnormal skin findings in a January 1994 examination report.  
The examiner noted that the veteran had a basal cell 
carcinoma removed from his back in 1992. 

Post-service treatment records dated in February and March 
2004 from L.C.P., M.D. detail findings of basal cell 
carcinoma. 

The Naval Environmental Health Center Detachment, Naval 
Dosimetry Center sent the RO the results of the dose 
assessment conducted for the veteran in a November 2004 
letter.  The letter documented the veteran's in-service 
history of occupational exposure to ionizing radiation in the 
U.S. Navy for the time period from May 1975 to January 1988 
as shallow dose equivalent to the whole body (SDE-WB): 00.000 
REM; deep dose equivalent (DDE) - Photon: 05.171; and DDE - 
Neutron: 00.000 REM. 

In March 2005, the Director of Compensation and Pension 
Service sent a request to the VA Under Secretary for Health 
to review available records, prepare a dose estimate, and 
provide a medical opinion as to whether the veteran's basal 
cell carcinoma resulted from exposure to radiation in 
service.  

During that same month, VA Under Secretary for Health 
responded to the Director of Compensation and Pension's 
request for an opinion.  The VA Chief Public Health and 
Environmental Hazards Officer, S.H.M., M.D., noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for skin cancer.  Skin cancer 
usually had been attributed to ionizing radiation at high 
doses, e.g., several hundred rads.  Excess numbers of basal 
cell cancers also had been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated areas 
(Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 325 to 327.)  An increased 
risk for basal cell but not squamous cell skin cancers has 
been seen in atomic bomb survivors (Ron et al., Skin tumor 
risk among atomic-bomb survivors in Japan, Cancer Causes and 
Control, Volume 9, 1998, page 395).  The Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the veteran's skin cancer.  The computer 
software calculated a 99-percentile value for the probability 
of causation for the basal cell skin cancer of 17.91%.  In 
light of the above, the physician's opinion was that it was 
unlikely the veteran's basal cell carcinoma could be 
attributed to exposure to ionizing radiation in service.

VA Director of Compensation and Pension Service responded to 
the RO in March 2005 that based on the medical opinion above 
there was no reasonable possibility that the veteran's basal 
cell carcinoma resulted from radiation exposure in service.

The Board finds that the veteran does not qualify for service 
connection under 38 C.F.R. § 3.309, as skin cancer is not one 
of the types of cancer that is subject to presumptive service 
connection for radiation-exposed veterans under that 
regulation.  See 38 U.S.C.A. §§ 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2007).

However, skin cancer is considered a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2).  All of the criteria outlined 
in 38 C.F.R. § 3.311 for developing claims based for service 
connection for a radiogenic disease have been accomplished.  
In this case, although there is verified exposure to ionizing 
radiation and the veteran has presented evidence of a 
diagnosis of a radiogenic disease (skin cancer), there is no 
competent medical evidence linking the veteran's basal cell 
carcinoma to exposure to radiation in service.  In the March 
2005 VA medical opinion of record, the physician clearly 
indicated that the dosage estimates were too low to support 
an opinion that the veteran's skin cancer was related to 
ionizing radiation exposure in service.  Referral to an 
independent expert for reconciliation of the estimated dose 
is not required as there is no other credible dosage estimate 
of record.  See 38 C.F.R. § 3.311(a)(3)(2007).

Finally, the evidence does not support a grant of service 
connection on a direct basis.  The veteran does not contend 
that he had treatment for skin cancer during in service and 
the Board notes that the evidence does not show the presence 
of skin cancer during service or within one year following 
the veteran's separation from active duty.  Rather, competent 
medical evidence, including private treatment records, 
documents that the veteran was first treated for skin cancer 
in 1992 and 2004, many years after his separation from active 
duty.  The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Significantly, the record also 
includes no competent medical opinion establishing a medical 
relationship between the veteran's basal cell carcinoma 
diagnosed post-service and any established event in service, 
including in-service radiation exposure or welding flash 
burns, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.

In connection with the claim, the Board has considered the 
assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his claimed skin cancer is as a result 
of his active service, this claim all turn on a medical 
matter-the relationship between current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for basal cell carcinoma of the right upper chest must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma of 
the right upper chest is denied.  


REMAND

In a statement received in January 2006, the veteran 
expressed disagreement with the January 2006 rating decision 
that denied entitlement to service connection for flash burns 
of the neck and upper chest.  This statement is accepted as a 
timely notice of disagreement (NOD) with the January 2006 
rating decision on this issue.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2006).  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Consequently, this 
matter will be remanded for the issuance of a SOC.



Accordingly, the case is REMANDED for the following action:

The RO should issue to the veteran and his 
representative an SOC addressing the claim 
for entitlement to service connection for 
residuals of flash burns of the neck and 
upper chest, not including findings of 
basal cell carcinoma of the right upper 
chest.  The veteran is hereby informed 
that he must submit a timely and adequate 
substantive appeal as to this issue for 
the issue to be before the Board on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


